United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, MEMPHIS
NETWORK DISTRIBUTION CENTER,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0477
Issued: August 28, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 8, 2018 appellant filed a timely appeal from a November 28, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish back, right hip, and
bilateral shoulder conditions causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On August 11, 2016 appellant, then a 54-year-old casual mail handler, filed an
occupational disease claim (Form CA-2) alleging that her “hip and leg pain” were due to her
1

5 U.S.C. § 8101 et seq.

employment duties of lifting, stooping, pulling, and bending.
August 11, 2016.

She stopped work on

By development letter dated August 17, 2016, OWCP informed appellant that the evidence
of record was insufficient to support her claim. It advised her of the type of medical and factual
evidence necessary to establish her claim and provided a questionnaire for her completion. OWCP
afforded appellant 30 days to submit the requested evidence.
A June 25, 2016 emergency room report from Dr. Thomas M. Carr, Jr., an examining
Board-certified internist, related that appellant injured her right hip a month prior when she was
lifting a heavy object. Dr. Carr diagnosed back pain and sciatica.
A June 25, 2016 x-ray of appellant’s right hip was reviewed by Dr. W. Allan Graves, an
examining Board-certified diagnostic and nuclear radiologist, who found no right hip abnormality.
In an August 15, 2016 duty status report (Form CA-17), Dr. Marilyn Watts, a pediatric
physician, diagnosed hip strain/sciatica due to injury. In an August 22, 2016 Form CA-17, she
diagnosed bilateral shoulder strain/sprain, which she attributed to appellant’s work duties.
By decision dated September 19, 2016, OWCP denied appellant’s claim. It found the
medical evidence of record insufficient to establish a causal relationship between the diagnosed
conditions and the accepted employment factors, which included lifting, stooping, pulling, and
bending.
A September 9, 2016 hospital report signed by Dr. Chantay Smartt, a specialist in
emergency medicine, diagnosed bilateral shoulder pain, and back pain with sciatica.
On August 29, 2017 appellant requested reconsideration.
In reports dated April 3 and June 8, 2017, Dr. Ashley L. Park, Board-certified in internal
medicine, diagnosed persistent low back pain and left lateral calf pain due to appellant’s work at
the employing establishment. She related that appellant’s lumbar x-ray revealed minimal L5
anterolisthesis with respect to S1 and L4-5 and L5-S1 mild osteoarthritic changes. Dr. Park
reported appellant’s low back pain began in June 2016 as the result of performing her duties for
the employing establishment. She noted that appellant worked two and a half years for the
employing establishment before quitting in August 2016. A physical examination revealed normal
lower extremity motor strength and normal coordination. Dr. Park also noted that appellant
ambulated with assistance of a cane.
In a July 14, 2017 report, Dr. Katosha Muse, a specialist in family medicine, indicated that
appellant was seen for right hip muscle, fascia, and tendon strain. Under history of illness, she
noted that appellant had chronic shoulder/arm pain. Dr. Muse also noted that appellant worked as
a mail handler, and had been working with restrictions. She related that appellant was currently
not working at the employing establishment. Physical examination findings were provided.
Dr. Muse opined that appellant sustained shoulder, arm, and lumbar spine injuries due to
prolonged, walking, pushing, pulling, climbing, repetitive duties, and stooping during her two
years as a mail handler, and that her employment duties aggravated a preexisting condition.

2

By decision dated November 28, 2017, OWCP denied modification of the September 19,
2016 decision. It found that the evidence of record did not provide sufficient medical rationale to
establish that appellant’s diagnosed conditions were causally related to the accepted factors of her
federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.7 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8

2

Id.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5
D.U., Docket No. 10-0144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
6

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
7

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that the accepted
factors of her federal employment caused or aggravated her back, right hip or bilateral shoulder
conditions.
Appellant identified the factors of employment that she believed caused her conditions,
including lifting, pulling, bending, and stooping. OWCP accepted these factors as factual.
However, in order to establish a claim for an employment-related injury, she must also submit
rationalized medical evidence which explains how or why her medical conditions were caused or
aggravated by the accepted employment factors.9
The reports from Drs. Watts, Park, and Muse opined that appellant’s work aggravated her
diagnosed conditions. In an August 22, 2016 Form CA-17, Dr. Watts diagnosed bilateral shoulder
strain/sprain, which she attributed to appellant’s work duties. Dr. Park, in reports dated April 3
and June 8, 2017 diagnosed persistent low back pain and left lateral calf pain due to appellant’s
work duties. Dr. Muse in her July 14, 2017 report attributed appellant’s shoulder, arm, and lumbar
spine conditions to her work duties. These reports, however, are of limited probative value as none
of these physicians provided supporting rationale explaining how the diagnosed conditions had
been caused or aggravated by the accepted employment factors. The Board has held that a mere
conclusion without the necessary rationale explaining how and why the physician believes that
appellant’s work activities could result in the diagnosed condition is insufficient to meet
appellant’s burden of proof.10 Thus, these reports are insufficient to discharge appellant’s burden
of proof as they do not present a rationalized medical opinion regarding causal relationship.
The remaining medical evidence is insufficient to establish appellant’s claim. The
diagnostic test reports, the June 25, 2016 report from Dr. Carr, and the August 15, 2016 Form CA17 from Dr. Watts fail to provide an opinion addressing the causal relationship of appellant’s
condition. The Board has held that medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value.11
An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relation.12 Appellant’s honest belief that the factors of her federal
employment caused her medical conditions is not in question, but that belief, however sincerely
held, does not constitute the medical evidence to establish causal relationship.13

9

See V.U., Docket No. 17-0860 (issued July 26, 2017); A.C., Docket No. 08-1453 (issued November 18, 2008).

10

See Beverly A. Spencer, 55 ECAB 501 (2004).

11

See K.W., 59 ECAB 271 (2007); A.D., supra note 6; Linda I. Sprague, 48 ECAB 386 (1997) (medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship).
12

G.E., Docket No. 17-1719 (issued February 6, 2018); D.D., 57 ECAB 734 (2006).

13

G.E., id.; H.H., Docket No. 16-0897 (issued September 21, 2016).

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish back, right hip,
and bilateral shoulder conditions causally related to the accepted factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated November 28, 2017 is affirmed.
Issued: August 28, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

